

115 HR 6812 IH: Employee Business Expense Deduction Reinstatement Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6812IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Grothman introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow unreimbursed employee expenses to be taken into
			 account as miscellaneous itemized deductions.
	
 1.Short titleThis Act may be cited as the Employee Business Expense Deduction Reinstatement Act of 2018. 2.Unreimbursed employee expenses taken into account as miscellaneous itemized deduction (a)In generalSection 67(g) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Notwithstanding the preceding sentence for any such taxable year, an individual may take into account under subsection (a) any miscellaneous itemized deductions for the taxable year which are unreimbursed expenses paid or incurred by the individual in connection with the performance of services as an employee..
 (b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of Public Law 115–97.
			